DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The examiner acknowledges Request for Continued Examination filed 6/8/21 and receipt of amendments/argument filed 5/17/21.  The arguments set forth are addressed herein below.  Claims 1-20 are canceled, Claims 21-40 remain pending, and Claims 21, 23, 25-26, and 28-36 are currently amended.

Claim Objections
Claim 28 is objected to because of the following informalities:  
In regards to claim 28 includes the instance “the system” at line 5; however, it is suggested that “the system” be changed to “the first system” to reflect or distinguish between other instance of “second system” throughout the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-27 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to Claims 21 and 36, Claim 21 suggests “transferring, by the first computing device, control of the game application from the first computing device to a second computing device so that first computing device relinquishes control of the game application and the second computing device exclusively controls an entirety of the game application during a time period in which the first computing device executes the first instance of the game application” and Claim 36 suggests “transferring control of the game application from the first computing device to a second computing device so that the first computing device relinquishes control of the game application and the second computing device exclusively controls an entirety of the game application during a time period in which the first computing device executes the first instance of the game application”; however, the specification lacks any disclosure pertaining to exclusive control of an entirety of the game application by the second computing device during a time period in which the first computing device executes the first instance of the game application.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stamper (US 2008/0004117) in view of Van Luchene (US 2011/0300923), herein Luchene.
Claim 28:  Stamper discloses a first system (101a) comprising: one or more processors (802); at least one computer-readable storage medium (801)(Figs. 1 and 8, ¶ 89) to store computer-executable instructions which, in response to being performed by the one or more processors, cause the system to perform operations (¶ 85, 87, 89, 92-95) comprising: executing a first instance of a game application (¶ 15, 32, 84); transferring control of the game application from the first system to a second system (101b-d of Fig. 1) so that the second system controls the game application during a time period in which the first system executes the first instance of the game application (the examiner notes that transferring control of the game application encompasses both complete control or some aspect/part of control of the game application), wherein the transferring control includes sending game state data of the game application from the first system to the second system (¶ 15-17, 61, 63, 65-66, 73); receiving, during the time period, game control data generated by the second system during the time period the second system controls the game application (¶ 25, 60-61 - “the controlling entity will receive game command data from both the initiating and the respondent gaming devices which will need to be forwarded to the other gaming devices participating in the game play to ensure synchronicity between the gaming devices and such that the game is displayed correctly on all gaming devices involved in the game play”, 63, 65-66, 71 – “the disconnection of the respondent gaming device is performed by the controlling entity (in step 217) in response to one of the triggers described above.  However, in another 
	Stamper teaches the above, but lacks explicitly suggesting the system relinquishes control of the game application to the second system.  Stamper at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 79, 99).  Furthermore, an analogous art of Luchene teaches similarly structured system in a networked gaming environment with other systems including corresponding users/players of said systems (Figs. 1-2, ¶ 104, 152, 182-183), wherein the system (video game console having a cpu, memory - ¶ 71-76, 163) that relinquishes control of the game application to a second system (another video game console having a cpu, memory - ¶ 71-76, 163)(the examiner notes that relinquishing control of the game application encompasses both complete control or some aspect of control of the game application).  For example, Luchene teaches executing a game application (the video game or game software) and controlling a game character of the game application on the system (via a first player on a video game system/console)(¶ 85, 162, 182, 188) transfers control such that control of the game character is relinquished from the system to the second system (a second player on a second system/console)(¶ 278, 280, emphasis on ¶ 280).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system 
Claim 29:  Stamper teaches wherein the computer- executable instructions further cause the first system to perform operations comprising: receiving a delegation request to delegate a game task (Fig. 2 (step 204), ¶ 15-17, 20-22, 25-30, 60); generating an invitation to complete the game task on behalf of a first user; transmitting the invitation to the second system associated with a second user (Fig. 2, steps 206-207 and descriptions thereof); and receiving, a notification of acceptance indicating that the invitation has been accepted (Fig. 2 (step 211), ¶ 15-17, 32-33, 49, 53-54, 57-58, 85-86, paragraph 85 indicates that the invitations can come from the initiating gaming device (first computing device)).
Claim 30:  Stamper teaches wherein transmitting the invitation to the second system includes transmitting the invitation to a gaming service configured to present the invitation on behalf of the first user in solicitation of assistance from the second user with completing the game task, the second user being one of a plurality of users associated with the gaming service (¶ 15-17, 32-33, 49, 53-54, 57-58, 85-86, paragraph 85 indicates that the invitations can come from the initiating gaming device (first computing device)).
Claim 31:  Stamper teaches wherein the computer- executable instructions further cause the first system to perform operations comprising causing a second instance of the game application to be launched on the second system (Fig. 4, ¶ 15, 32-39, 57 (when the responding gamer turns on their gaming device, the correct game may automatically be launched), 61-62, 84 (the methods described above apply where the game runs on the gaming device), 89).
Claim 32:  Stamper teaches wherein the computer- executable instructions further cause the first system to perform operations comprising contacting a sharing service (controlling entity) to establish a sharing session between the system and the second system (Fig. 2-3, ¶ 17-18, 32).
Claim 33:  Stamper teaches wherein contacting the sharing service comprises sending data (¶ 32-33) to a sharing service application programming interface (the controlling entity is a server that provides the sharing service and as best understood is a sharing service application programming interface considering the server has a processor, memory, and network interface (Fig. 7) with appropriate programming to provide the sharing service) configured to initiate establishment of the sharing session (Figs. 2-3, 7, ¶ 17-18, 32-33, 57, 61-62).
Claim 34:  Stamper teaches wherein the computer- executable instructions further cause the first system to perform operations comprising: receiving a request to transfer the control of the game application back to the first system (step 214); sending the request to transfer the control of the game application back to one or more of a sharing service and the second system (step 215); and at least partly in response to sending the request to transfer the control of the game application back to the first system, receiving 
Claim 35:  Stamper teaches wherein the game task comprises: a developer-defined task defined by a developer of the game application; a user-defined task defined by the first user; completion of at least one level of the game application; unlocking an achievement of the game application; or attaining a position on a leaderboard associated with the game application (¶ 25-30).

Response to Arguments
Claim Objection
The claimed objections have been withdrawn with the exception to Claim 28 for reasons indicated above.

Double Patenting Rejection
The obviousness-type double patenting rejection has been withdrawn in view of the claimed amendments.



Prior Art Rejection
Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive in part.

In regards to Claim 28, applicant argues:
“Applicant respectfully submits that the combination of Stamper and Luchene neither teaches nor suggests at least the following features recited in independent claim 28, as amended: 
 
receiving, during the time period, game control data generated by the second system during the time period the second system controls the game application. 

For at least reasons similar to those set forth above with respect to independent claim 21, Applicant respectfully submits that the combination of Stamper and Luchene does not teach or suggest the above recitations of independent claim 28, as amended. Accordingly, Applicant respectfully submits that independent claim 28, as amended herein, is patentable over Stamper and Luchene, both singularly and in combination (assuming for the sake of argument that they can even be combined, as suggested in the Office Action).”
The examiner respectfully disagrees.  The arguments provided for Claim 21 focuses on the prior art failing to teach “so that first computing device relinquishes control of the game application and the second computing device exclusively controls an entirety of the game application”; however, the applicant is arguing that the prior art fails to teach “receiving, during the time period, game control data generated by the second system during the time period the second system controls the game application”.  Therefore, such arguments are moot in regards to Claim 28.  The examiner contends that Stamper teaches receiving, during the time period, game control data generated by the second system during the time period the second system controls the game application (¶ 61 - “the controlling entity will receive game command .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715